DETAILED ACTION
Status of Claims:
Claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 9, 14, 17, 23, 26, and 28:
	The claims state “a plurality of magnetic field emission sources having positions and polarities relating to a predetermined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources.” This limitation renders the claims indefinite because it is not clear what the “predetermined spatial force function” or “predetermined alignment” are, therefore it is not clear what he positions or polarities of the magnetic field emission sources are limited to. The term “relating to” further renders the claim indefinite because it is not clear what it is limited to. Specifically it is not clear if the positions are polarities are related by a specific amount or function to the spatial force function and alignment, if any position would be related to the special force function and alignment or if the special force function and alignment are required to correspond (relate) to specific positions and polarities. For the purposes of examination any magnetic field emission sources will be considered to have “positions and polarities relating to a predetermined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources.”

Regarding Claims 1 and 17:
	The claims refer to “the first and second correlated polymagnets” there is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 13:
	The claim states the “first correlated magnet is an array of correlated magnets.” It is not clear if the array of correlated magnets is referring to the “plurality of magnetic field emission sources” or multiple correlated magnets in an array, each comprising a plurality of magnetic field emission sources. 

Regarding Claim 29:
	The claim states “the first and second correlated magnet plurality of magnetic field emission sources are arranged concentrically.” This limitation renders the claim indefinite because it is not clear it is limited to when the filter cartridge is in the “alignment position” or at some other position.

The remaining claims are indefinite as they depend from indefinite claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim states “the first correlated magnet is an array of correlated magnets”. This limitation does not contain all the limitations of claim 9, from which it depends, because claim 1 requires “a first correlated magnet”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/876,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the required limitations of the instant invention are disclosed by the copending application. The additional limitations and different terms used by the copending application are not excluded from the instant invention. The first end cap of the copending application (see claim 1) is equivalent to the “filter head” of the instant invention and the second end cap is not excluded from the instant invention. The “axially-extending portion” of the copending application (see claim 10) is equivalent to the “axial stem” of the instant invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/876,594  in view of Huda et al (USPN 9,233,322). The claims of the copending application teaches the filter cartridge of claim 23. The claims do not explicitly teach that the axially-extending protrusion is off-axial center of the filter housing top portion.  Huda teaches a filter top portion with an axially off center extending protrusion (see fig. 2I). It would have been obvious to one skilled in the art to place the protrusion of the copending application off center because it is known in the art to place axially extending protrusions off center from the top portion of the filter cartridge and it is a simple rearrangement or parts, with an expectation of success. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandra et al (US 2019/0351354).

Regarding Claim 9:
	Chandra teaches the filter cartridge (filter cartridge 220) (see para. 0039), comprising: a housing having a body (housing 2320 with chamber 231) (see para. 0039); a filter media (filter media 323) disposed within the housing body (see para. 0041); a filter head (top portion 250) (see para. 0039) forming a fluid-tight seal with the body (water only enters and exits through the inlet and outlet therefore it is fluid tight) (see para. 0040-0043); and a first correlated magnet (first magnetic member 280 and second magnetic member 290) disposed within or connected to the filter head and having a face oriented parallel to a top surface thereof (end 281) (see para. 0046, 0047), the first correlated magnet rotatable with the filter cartridge upon insertion into a sump of a filter manifold (the magnetic member is connected to the cartridge therefore it is rotatable with the cartridge), the first correlated magnet comprising a plurality of magnetic field emission sources having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources (second portions 284 and 294) (see para. 0049), the first correlated magnet being in close proximity to a complementary or paired second correlated magnet when the filter cartridge is inserted within the sump and rotated into an alignment position (see para. 0052). Additionally the location of the location of the first correlated magnet with respect to the sump does not add patentable weight to the filter cartridge itself. 

Regarding Claim 10:
	Chandra teaches the filter cartridge of claim 9 further including an axial stem and the first correlated magnet is disposed in the axial stem, parallel to the top surface of the filter head (see fig, 6).

Regarding Claim 11:
	Chandra teaches the filter cartridge of claim 9 further including a filter boss or lug extending radially from the housing body, the filter boss or lug adapted for mechanically coupling with an alignment thread or channel of the sump (portion 284) (see fig, 6).

Regarding Claim 12:
	Chandra teaches the filter cartridge of claim 11 wherein the filter cartridge rotates approximately 90-degrees in a first direction from an initial insertion position within the sump to the alignment position (see par. 0050). 

Regarding Claim 13:
	Chandra teaches the filter cartridge of claim 11 wherein the first correlated magnet is an array of correlated magnets (two portions formed of magnetic material) (see para. 0049).

Regarding Claim 23:
	Chandra teaches the filter cartridge, comprising: a housing having a body and a top portion forming a fluid-tight seal with the body (filter cartridge 220, housing 230, top portion 250) (see para. 0039), the top portion including: ingress and egress fluid ports (inlet 241, outlet 242); and an axially-extending protrusion integral with or connected to the housing top portion (first and second magnetic members 280 an d290) (see para. 0046, fig. 6); a filter media (filter media 232) (see para. 0041) disposed with the housing body; and a first correlated magnet disposed within or connected to the housing top portion axially-extending protrusion and having a face (proximal end 281) (see para. 0047) oriented parallel to a longitudinal axis of the housing body (see fig,. 6), the first correlated magnet comprising a plurality of magnetic field emission sources(second portion s284 and 294) having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources (see para. 0049), the first correlated magnet being in close proximity to a complementary or paired second correlated magnet when the filter cartridge is axially inserted into an alignment position with the sump (see para. 0052).

Regarding Claim 24:
	Chandra teaches the filter cartridge of claim 23 wherein the axially-extending protrusion is off-axial center of the filter housing top portion (see fig. 6).

Regarding Claim 25:
	Chandra teaches the filter cartridge of claim 23 further including a rib or fin (portion 284) extending radially outwards from the housing body, the rib or fin adapted for mechanically coupling with an alignment thread or channel of the sump when the filter cartridge is axially inserted within the sump (see fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/18/2022